HiltoN, J.
— In December, 1855, the plaintiff delivered to the defendant, at Bergen, New Jersey, six horses, to be transported on the defendants’ railroad to Aldcn, New York. Only five horses were delivered, the olher having died in the car, and while in course of transportation. The plaintiff claims that the death, resulted from the negligence of the defendants, and this action is brought to recover damages for this neglect, which would consist of the value of the horse at the placo of dalivcrv, and at the time he should have been delivered. 2 Persons on Contracts, 468 ; Sedgwick on Meas. of Damages, 355 ; Wibert v. N. Y. & Erie R. R. Co., 19 Barb. 36.
The justice, after hearing the evidence on the part of the plain tiff dismissed the complaint, and gave as a reason that no facts were proved sufficient to enable him to ascertain the amount of damage.
The notice of appeal, on the part of the plaintiff, and which accompanies the return, does not state any ground upon which the appeal is founded. Code, § 353. We have repeatedly held that, in reviewing upon appeal the proceedings of a justice, the appellant is limited to the grounds of appeal stated in the notice. Lee v. Schmidt, ante, p. 537.
In this case, none being stated, the judgment is affirmed.